DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 14 June 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
“Supplying” should be corrected to “supplying”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (US 2017/0057624).
- Regarding Claim 1. Lo discloses a taxiing system for an aircraft (fig. 1-7), the taxiing system (100, fig. 1) comprising: 
a hydraulic accumulator (118, fig. 2) configured to receive an increase in hydraulic pressure (“operated as a pump so that rotation of the nose wheels forces hydraulic fluid into the accumulator and recharges the accumulator” [0025]) from a hydraulic motor (107, fig. 1); 
a system inlet valve (136) configured to provide hydraulic flow (“transfer hydraulic fluid from the valve unit to the nose wheel drive unit for forward or reverse motion” [0021]) from a hydraulic system (117) of the aircraft to the hydraulic motor (107); 
a flow control valve system (116) comprising a plurality of valves (133/134/136/138) configured to direct hydraulic flow between (fig. 2 illustrates the various paths through which the hydraulic flow can be directed) the hydraulic accumulator (118) and the hydraulic motor (107); and 

- Regarding Claim 2. Lo discloses the taxiing system of claim 1 further comprising: 
an intensifier (114, the Hydraulic Pump is equivalent to an intensifier) connecting the hydraulic accumulator (118) to the hydraulic system (117) of the aircraft (fig. 2 illustrates the connection).
- Regarding Claim 3. Lo discloses the taxiing system of claim 1 further comprising: 
an inlet (flow path 122 incorporates an inlet into the accumulator) connected to the hydraulic accumulator (118) and configured to receive hydraulic pressure from an external source (114/119, the hydraulic pump/reservoir connection is external to the accumulator, allowing it to be an external source of hydraulic pressure for the accumulator).
- Regarding Claim 4. Lo discloses the taxiing system of claim 1, wherein the plurality of valves (133/134/136/138) is configured to be operated to change hydraulic flow within the taxiing system (“direct hydraulic flow through various ports such as a forward port, a reverse port, a neutral port and a regenerative, reverse braking port” [0022]).
- Regarding Claim 5. Lo discloses the taxiing system of claim 4, wherein the plurality of valves (133/134/136/138) is configured to change the hydraulic flow within the taxiing system (“direct hydraulic flow through various ports such as a forward port, a reverse port, a neutral port and a regenerative, reverse braking port” [0022]) to perform at least one of moving the aircraft using the hydraulic motor (107, fig. 3, 308), braking the aircraft using the taxiing system (304), or storing hydraulic pressure in the hydraulic accumulator (118, “transfer fluid from the nose wheel drive unit to the accumulator” [0021]).
- Regarding Claim 13. Lo discloses a method of taxiing an aircraft (fig. 3), the method comprising: 
directing hydraulic flow from a hydraulic accumulator (118) to a hydraulic motor (107) of a taxiing system (100) to generate kinetic energy (“hydraulic power to the nose wheel” [0021], the power is transferred to the nose wheel from the hydraulic system to move the aircraft, resulting in kinetic energy being generated); 

stopping movement of the aircraft (304) using movement of the hydraulic flow in the taxiing system (100, “transfer hydraulic fluid from the nose wheel drive unit to the accumulator” [0021], the flow allows for regenerative braking).
- Regarding Claim 14. Lo discloses the method of claim 13 wherein movement of the aircraft is stopped (308) by pumping hydraulic fluid back into (“transfer hydraulic fluid from the nose wheel drive unit to the accumulator” [0021], fig. 2 illustrates the hydraulic motor can also function as a pump when regenerative braking is used) the hydraulic accumulator (118) using the hydraulic motor (107).
- Regarding Claim 16. Lo discloses the method of claim 13, further comprising: 
supplying hydraulic flow (illustrated by fig. 2) from a hydraulic system (117) of the aircraft to the hydraulic motor (107) to continue driving the wheels of the aircraft (308).
- Regarding Claim 17. The method of claim 13, further comprising: 
supplying hydraulic pressure (illustrated by fig. 2) from a hydraulic system (117) of the aircraft to the hydraulic accumulator (118) to increase energy stored in the hydraulic accumulator (“hydraulic fluid may be pumped by the nose wheel drive unit into the accumulator” [0023], as is known an increase in hydraulic fluid within the accumulator is equivalent to increased stored energy).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Bouzmane (US 2015/0266567).
Regarding Claim 6. Lo discloses the taxiing system of claim 1, wherein the hydraulic motor (107) is connected to the hydraulic accumulator (118, fig. 2 illustrates the connection, wherein the hydraulic motor is part of 104).  Lo does not disclose wherein energy from landing the aircraft is stored in the hydraulic accumulator.
However, Bouzmane discloses a similar taxiing system (“tax-ing and takeoff mode and a braking mode” [abstract]) wherein energy from landing the aircraft (“energy associated with an abrupt rotation of wheels of the aircraft during landing” [0027]) is stored in the hydraulic accumulator (“hydraulic accumulator stores hydraulic pressure…to effectively store the increased energy” [0027]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lo to incorporate the energy storage system of Bouzmane to take advantage of the increased energy associated with an abrupt rotation of wheels as disclosed by Bouzmane.
- Regarding Claim 18. Lo discloses the method of claim 13.  Lo does not disclose the method further comprising: 
storing energy from landing the aircraft in the hydraulic accumulator prior to taxiing.
However, Bouzmane discloses a similar taxiing system (“tax-ing and takeoff mode and a braking mode” [abstract]) wherein energy from landing the aircraft (“energy associated with an abrupt rotation of wheels of the aircraft during landing” [0027]) is stored in the hydraulic accumulator (“hydraulic accumulator stores hydraulic pressure…to effectively store the increased energy” [0027]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lo to incorporate the energy storage system of Bouzmane to take advantage of the increased energy associated with an abrupt rotation of wheels as disclosed by Bouzmane.

Claims 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Kipp (US 2019/0077500).
- Regarding Claim 7. Lo discloses an aircraft (“aircraft” [abstract]) comprising: 
brakes (“regenerative braking” [0021], brakes are inherently required for braking); 

landing gear having wheels (115, fig. 1); and 
a taxiing system (fig. 2) configured to propel and stop motion of the aircraft (302/304/306, fig. 3) the taxiing system (fig. 2) comprising a hydraulic accumulator (118) configured to receive an increase in hydraulic pressure (“operated as a pump so that rotation of the nose wheels forces hydraulic fluid into the accumulator and recharges the accumulator” [0025]) from a hydraulic motor (107), a system inlet valve (136) configured to provide hydraulic flow (“transfer hydraulic fluid from the valve unit to the nose wheel drive unit for forward or reverse motion” [0021]) from a hydraulic system (117) of the aircraft to the hydraulic motor (107), a flow control valve system (116) comprising a plurality of valves (133/134/136/138) configured to direct hydraulic flow (fig. 2 illustrates the various paths through which the hydraulic flow can be directed) between the hydraulic accumulator (118) and the hydraulic motor (107), and the hydraulic motor (107) connected to wheels (115) of the aircraft and configured to drive or stop the wheels (“forward or reverse movement” [0021])) using movement of the hydraulic flow in the taxiing system (“direct hydraulic flow through various ports such as a forward port, a reverse port, a neutral port and a regenerative, reverse braking port” [0022]).  Lo does not disclose the brakes being carbon brakes.
However, Kipp discloses a similar aircraft wherein the brakes of the aircraft are carbon brakes (“brake material may comprise at least one of…a carbon material” [0023]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the brakes of Lo to incorporate the carbon brakes of Kipp to allow for the proper material to be used for brakes as disclosed within [0023] of Kipp.
- Regarding Claim 8. Lo as modified discloses aircraft of claim 7 further comprising: 
the hydraulic system (117) of the aircraft, wherein the hydraulic system (117) is connected to the hydraulic accumulator (118) by an intensifier (114, the hydraulic pump is equivalent to an intensifier).
- Regarding Claim 9. Lo as modified discloses the aircraft of claim 7 further comprising: 

- Regarding Claim 10. Lo as modified discloses the aircraft of claim 7 further comprising: 
a control system (110) configured to send commands (fig. 1-2 illustrate that the control system sends commands) to the flow control valve system (116) to open or close the plurality of valves (133/134/136/138) to change the hydraulic flow (“modulating valve unit” [0029]) within the taxiing system (fig. 3 illustrates the various commands and fig. 4 illustrates the control system itself).
- Regarding Claim 11. Lo as modified discloses the aircraft of claim 10, wherein the control system (110) sends commands to perform at least one of moving the aircraft (308), braking the aircraft (304), or storing hydraulic pressure in the hydraulic accumulator (118, “transfer fluid from the nose wheel drive unit to the accumulator” [0021]).
- Regarding Claim 15. Lo discloses the method of claim 14, wherein the movement of the aircraft is stopped (304, “stopped by regenerative braking of the nose wheels” [0025]) without engaging brakes of the aircraft (“main wheel drive unit remains disengaged” [0025], the main wheel system is not involved allowing only the regenerative braking to stop the aircraft).  Lo does not disclose the brakes being carbon brakes.
However, Kipp discloses a similar aircraft wherein the brakes of the aircraft are carbon brakes (“brake material may comprise at least one of…a carbon material” [0023]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the brakes of Lo to incorporate the carbon brakes of Kipp to allow for the proper material to be used for brakes as disclosed within [0023] of Kipp.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lo as modified in further view of Bouzmane.
- Regarding Claim 12. Lo as modified discloses aircraft of claim 7, wherein the hydraulic motor (107) is connected to the hydraulic accumulator (118, fig. 2 illustrates the connection, wherein the hydraulic motor 
However, Bouzmane discloses a similar taxiing system (“tax-ing and takeoff mode and a braking mode” [abstract]) wherein energy from landing the aircraft (“energy associated with an abrupt rotation of wheels of the aircraft during landing” [0027]) is stored in the hydraulic accumulator (“hydraulic accumulator stores hydraulic pressure…to effectively store the increased energy” [0027]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lo as modified to incorporate the energy storage system of Bouzmane to take advantage of the increased energy associated with an abrupt rotation of wheels as disclosed by Bouzmane.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of McCollum “Maintaining Skydrol Hydraulic Fluid” NPL dated 26 September 2006.
- Regarding Claim 19. Lo discloses the method of claim 13, further comprising: 
supplying hydraulic pressure (“hydraulic fluid may flow from the hydraulic pump to the accumulator” [0021]) to the hydraulic accumulator (118) from an external source (114/119, the reservoir, 119, is equivalent to an external source) prior to directing the hydraulic pressure from the hydraulic accumulator (118, the pump and reservoir are used as needed by the system for the accumulator).  Lo does not disclose wherein the external source is external to the aircraft.
However, McCollum discloses providing replacement hydraulic fluid, which requires the fluid to be provided from an external source (“every time a component is removed from an aircrafts hydraulic system, some fluid loss occurs, which must be replaced with fresh fluid” page 1 [0002] lines 3-5). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lo to incorporate the external fluid/pressure source of McCollum for providing hydraulic pressure (which is additional hydraulic fluid as is known within hydraulic systems, pressure is equal to and the same as fluid) from an external source outside of the aircraft as disclosed by McCollum.  Further, all fluid systems require occasional maintenance, 
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        3/14/2021